DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “providing at least one themed item”, it is unclear as to what is included in the term “themed item”, e.g., whether concentrating on one shape of chocolates or confections is regarded a theme or  is utilizing a specific type of confections are regarded as a theme or even using milk chocolate products alone is regarded as a theme or choosing a color  for all the decorations is considered to be a theme. Thus, as recited the metes and bounds of “at least one themed item” is not clear. Correction and/ or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL to Lorraine Elliott, https://www.notquitenigella.com/2017/07/17/chocolate-smash-pinata-cake/ dated July 17/2017, hereinafter  Lorraine. Copy of the blog is included with this office action and video url for the same is https://youtu.be/eNa3XRJNdGI
Regarding a method for making a smash cake, Lorraine teaches “How To Make A Chocolate Smash Cake {With Video!}” 

    PNG
    media_image1.png
    727
    719
    media_image1.png
    Greyscale

and states “Ever wanted to have some fun with chocolate? Try this smash cake, one of the easiest and most fun cakes you could make. Also called a pinata cake the fun is taking to the cake with a rubber mallet and finding what goodies lie inside it! For this cake which I made for Nina my trainer and friend, I stuffed it with her favourite chocolates and then made the outside using her favourite 85% dark chocolate. Even better is the fact that I knew that she would love using her capoeira moves on the cake to smash it in the end!” on pages 1-2. Followed by picture of smashed cake.

    PNG
    media_image2.png
    642
    647
    media_image2.png
    Greyscale

Ingredients 
Oil spray for greasing
350g/12.5ozs dark chocolate
1.5 cups lollies (I used 12 or so Rochers and Rondnoirs)
Raspberry m&ms
1 waffle cone
1 cup marshmallows
1 cup rice bubbles
100g/3.5ozs. pink chocolate or pink chocolate melts
3 tablespoons sprinkles
Step 1 - Spray a bowl with oil spray and place in the freezer for 5 minutes. Melt the chocolate in the microwave or over a double boiler and then pour into the bowl turning to bowl to coat the base and the sides. Pour away any excess back into the bowl and refrigerate the chocolate coated bowl for 15 minutes or so or until hard.
Step 2 - Go over the sides with a spoon and more chocolate. The chocolate in the bowl should be a little less liquid so you should be able to spread a second coat of chocolate. Refrigerate until set, around 30 minutes or so. Reserve about 1/2 cup of melted chocolate.

    PNG
    media_image3.png
    612
    669
    media_image3.png
    Greyscale

Step 3 - Gently lift the chocolate out of the bowl. I found some bowls didn't give (my pudding basin) but with this bowl the chocolate lifted easily. Carefully fill with the treats and place a serving platter on top and upend carefully.


    PNG
    media_image4.png
    739
    1000
    media_image4.png
    Greyscale

Step 4 - Place the remaining 1/2 cup of chocolate in a piping bag and pipe around the edge to secure the dome to the platter. Then line up the m&m's alternating colours on the chocolate before it sets.

    PNG
    media_image5.png
    750
    1000
    media_image5.png
    Greyscale


Step 5 - Melt the marshmallows in the microwave-they heat up very quickly so do it in 30 second bursts checking on it. Mix the soft marshmallows with the rice bubbles well and then scoop it into the cone. Set on a piece of parchment.

    PNG
    media_image6.png
    750
    1000
    media_image6.png
    Greyscale

Step 6 - Melt the pink chocolate until smooth and then using a tablespoon coat the ice cream and the first inch of the cone in the pink chocolate. Spoon the sprinkles around the edge of the cone.

    PNG
    media_image7.png
    750
    1000
    media_image7.png
    Greyscale


Step 7 - Pour the pink chocolate on top of the dome creating drips and then place the ice cream on an angle. Allow this to set.


    PNG
    media_image8.png
    920
    1000
    media_image8.png
    Greyscale



Regarding the method steps Lorraine teaches :(A) providing a mallet (rubber mallet ), at least one mold (bowl is utilized as mold), at least one plate (plate at the bottom of the smash cake), a quantity of shell- making material (dark chocolate), and a plurality of confectioneries ( lollies and other confections in the ingredients as also seen in the smashed cake picture); 
(B) pouring the quantity of shell-making material in a liquid state about the at least one mold (see step 1 of recipe above and picture following it); 
(C) hardening the quantity of shell-making material in the liquid state into a cake shell by lapsing a specified period of time, wherein the cake shell includes a shell opening (see steps 1 and 2 of recipe along with related pictures), 
(D) separating the cake shell from the at least one mold (see step 3 and the picture following it shows chocolate shell removed from mold), 
(E) placing the plurality of confectioneries within the cake shell (step 3 of Lorraine recipe teaches the same); 
(F) positioning the at least one plate across the shell opening in order to retain the plurality of confectioneries within the cake shell (step 3 of Lorraine recipe teaches the same): 
(G) presenting the cake shell on the at least one plate while retaining the plurality of confectioneries within the cake shell (step 3 of Lorraine recipe teaches the same and pictures show the same as well); 
and (H) smashing the cake shell with the mallet (see above where smashing with rubber mallet and smashed cake is shown in pictures). 

Regarding claim 2, Lorraine teaches a method for making a smash cake, the method as claimed in claim 1 comprises the step: melting the quantity of shell-making material into the liquid state before step (B) (see step 1 of Lorraines’ recipe above where melting chocolate before step B is taught).

Regarding claim 3, Lorraine teaches a method for making a smash cake, the method as claimed in claim 1 comprises the steps: pouring a first liquid portion of the quantity of shell-making material about the at least one mold during step (B); hardening the first liquid portion into a first shell layer of the cake shell by lapsing the specified period of time during step (C); pouring a second liquid portion of the quantity of shell-making material about the first shell layer; and hardening the second liquid portion into a second shell layer of the cake shell by lapsing the specified period of time (see steps 1-2 of Lorraines’ recipe above where melting chocolate and pouring in mold is taught as per step C followed by second liquid portion of chocolate to form a second shell layer is also taught).

Regarding claim 4, Lorraine teaches a method for making a smash cake, the method as claimed in claim 1, wherein the quantity of shell-making material being a chocolate material (see above where dark chocolate is taught).

Regarding claim 5, Lorraine teaches a method for making a smash cake, the method as claimed in claim 1, wherein the at least one mold is a hemispherical shape, and wherein the shell opening is positioned at a flat base of the hemispherical shape (see bowl taught by Lorraine in figure following step 2 and then see the plate or flat base in the following figure, also see step 3 of Lorraine’s recipe).
Regarding claim 8, Lorraine teaches a method for making a smash cake, the method as claimed in claim 1 comprises the steps: providing a plurality of edible decorations; and externally decorating the cake shell with the plurality of edible decorations before step (G) (see above steps 4-7 as taught by Lorraine teach external decorations).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 
Claims 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL to Lorraine Elliott, https://www.notquitenigella.com/2017/07/17/chocolate-smash-pinata-cake/ dated July 17/2017, hereinafter  Lorraine. 

Regarding claim 6, Lorraine teaches a method for making a smash cake, the method as claimed in claim 1 comprises the steps: providing at least one themed item; and placing the at least one themed item in addition to the plurality of confectioneries within the cake shell during step (E) (see smashed cake picture taught by Lorraine. Lorraine also teaches Further regarding the filling Lorraine teaches using any confection that is preferred by the consumer “What would you ideal pinata be filled with? And what is your favourite type of chocolate?”in Paragraphs above the print recipe command, also see dark chocolate in the shell and dark chocolate rondnoirs, i.e., dark chocolate is the common theme, round shape of the filled chocolates/confections is a common theme and pink decorations including pink m&m™ and pink simulated melted ice cream creates a pink theme, which meets the at least one themed item limitation. Also see rejection under 35 USC 112 (second para above).
Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL to Lorraine Elliott, https://www.notquitenigella.com/2017/07/17/chocolate-smash-pinata-cake/ dated July 17/2017, hereinafter  Lorraine as applied to claim 1 above further in view of O'Donnell Kiely (US 20030134009 A1), hereinafter Kiely.
Regarding claim 7, Lorraine teaches a method for making a smash cake as recited in claims 1-5 and 8, and teaches all the ingredients and method steps but is silent about the method further comprising the steps of “providing a pre-packaged box; and retrieving” the contents; i.e. the taught mallet, the mold, the quantity of shell-making material, and the plurality of confectionaries “within the pre-packaged box” during step (A).  However, the use of a pre-packaged box to package necessary materials, which can later be retrieved to perform subsequent method steps is known in the art; for example, O'Donnell Kiely (US 2003/0134009) teaches a method for making a confectionary comestible, further teaching that the necessary materials may be provided in the form of a kit for later assembly (para 40 and claim 6; also see para 158) and that packaging helps to keep products intact during shipping and handling (para 194) or to ensure keeping the product sanitary during transporting product to customer (para 216). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention so that the method further comprises the steps of providing a pre-packaged box; and retrieving the mallet, the mold, the quantity of shell-making material, and the plurality of confectionaries within the pre-packaged box during step (A). The ordinary artisan would have been motivated to modify Lorraine at least for the purpose of providing the materials needed during step (A) in a form suitable for shipping (i.e. in a pre-packaged form) for use in carrying out subsequent process steps. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791